DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 depends on claim 9 which is a duplicate of claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102 a1 as being anticipated by Scholz (US 2015/0022306).
	Regarding claim 1, Scholz (figures 5-6 and para 0043-0048) discloses a first U-shaped magnetic core (4’) comprising a first side portion comprising a front end surface (see figure 6); and a second side portion parallel to the first side portion (see figure 6), see figure 6); a second strip-shaped magnetic core (4”); and a printed circuit board having a first side and a second side (see figures 5-6), the printed circuit board (6c) comprising a first through hole and a second through hole penetrating through a thickness of the printed circuit board (see figure 6);wherein the first side portion of the first U-shaped magnetic core is inserted into the first through hole of the printed circuit board from the first side of the printed circuit board to the second side of the printed circuit board (see figure 6); wherein the second side portion of the first U-shaped magnetic core is inserted into the second through hole of the printed circuit board from the first side of the printed circuit board to the second side of the printed circuit board (see figure 6); wherein the front end surface of the first side portion of the first U-shaped magnetic core is directly attached to a surface of the second strip-shaped magnetic core located on the second side of the printed circuit board (see figures 5-6); and wherein the front end surface of the second side portion of the first U-shaped magnetic core is directly attached to the surface of the second strip-shaped magnetic core (see figure 5-6).
Regarding claim 2, Scholz (figure 6 and para 0043-0045) discloses wherein a surface of the first side or a surface of the second side of the printed circuit board comprises a first helical coil and a second helical coil; wherein the first helical coil is planarized; wherein the second helical coil is planarized; wherein the first helical coil surrounds the first through hole; and wherein the second helical coil surrounds the second through hole.
Regarding claim 6, Scholz (figure 6 and para 0043-0045) discloses wherein a surface of the first side or a surface of the second side of the printed circuit board see figure 6); wherein the first helical coil is planarized; wherein the second helical coil is planarized; wherein the first helical coil surrounds the first through hole; wherein the second helical coil surrounds the second through hole (see figure 6); wherein the first helical coil comprises a first end as a first terminal and a second end as a second terminal; and wherein the first helical coil is in series between the first end and the second end (see figure 6). 
Regarding claim 7, Scholz (figure 6 and para 0043-0045) discloses wherein a surface of the first side or a surface of the second side of the printed circuit board comprises a first helical coil and a second helical coil (see figure 6); wherein the first helical coil is planarized (see figure 6); wherein the second helical coil is planarized (see figure 6); wherein the first helical coil surrounds the first through hole; wherein the second helical coil surrounds the second through hole (see figure 6); wherein the second helical coil comprises a first end as a first terminal and a second end as a second terminal (see figure 6); and wherein the second helical coil is in series between the first end and the second end (see figure 6).

2.	Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 102 a1 as being anticipated by Fawal et al. (US 6,049,258).
	Regarding claim 1, Fawal et al. (figure 4 and Col 4, lines 1-45) discloses a first U-shaped magnetic core (452) comprising a first side portion comprising a front end surface (see figure 4); and a second side portion parallel to the first side portion (see figure 4), the second side portion comprising a front end surface (see figure 4); a second strip-shaped magnetic core (454); and a printed circuit board having a first side see figure 4), the printed circuit board (6c) comprising a first through hole and a second through hole penetrating through a thickness of the printed circuit board (see figure 4);wherein the first side portion of the first U-shaped magnetic core is inserted into the first through hole of the printed circuit board from the first side of the printed circuit board to the second side of the printed circuit board (see figure 4); wherein the second side portion of the first U-shaped magnetic core is inserted into the second through hole of the printed circuit board from the first side of the printed circuit board to the second side of the printed circuit board (see figure 4); wherein the front end surface of the first side portion of the first U-shaped magnetic core is directly attached to a surface of the second strip-shaped magnetic core located on the second side of the printed circuit board (see figure 4); and wherein the front end surface of the second side portion of the first U-shaped magnetic core is directly attached to the surface of the second strip-shaped magnetic core (see figure 4).
Regarding claim 2, Fawal et al. (figure 4 and Col 4, lines 1-45) discloses wherein a surface of the first side or a surface of the second side of the printed circuit board comprises a first helical coil and a second helical coil; wherein the first helical coil is planarized; wherein the second helical coil is planarized; wherein the first helical coil surrounds the first through hole; and wherein the second helical coil surrounds the second through hole.
Regarding claim 4, Fawal et al. (figure 4) discloses wherein a surface of the first side or a surface of the second side of the printed circuit board comprises a first helical coil and a second helical coil (see figure 4); wherein the first helical coil is planarized (see figure 4); wherein the second helical coil is planarized (see figure 4); wherein the see figure 4); wherein the second helical coil surrounds the second through hole (see figure 4); and wherein the first and second helical coils are of square shapes or rounded shapes (see figure 4).
Regarding claim 6, Fawal et al. (figure 4 and Col 4, lines 1-45) discloses wherein a surface of the first side or a surface of the second side of the printed circuit board comprises a first helical coil and a second helical coil (see figure 4); wherein the first helical coil is planarized (see figure 4); wherein the second helical coil is planarized; wherein the first helical coil surrounds the first through hole (see figure 4); wherein the second helical coil surrounds the second through hole (see figure 6); wherein the first helical coil comprises a first end as a first terminal and a second end as a second terminal; and wherein the first helical coil is in series between the first end and the second end (see figure 6). 
Regarding claim 7, Fawal et al. (figure 4 and Col 4, lines 1-45) discloses wherein a surface of the first side or a surface of the second side of the printed circuit board comprises a first helical coil and a second helical coil (see figure 4); wherein the first helical coil is planarized (see figure 4); wherein the second helical coil is planarized (see figure 4); wherein the first helical coil surrounds the first through hole; wherein the second helical coil surrounds the second through hole (see figure 4); wherein the second helical coil comprises a first end as a first terminal and a second end as a second terminal (see figure 4); and wherein the second helical coil is in series between the first end and the second end (see figure 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scholz (US 2015/0022306) in view of Mui (US 8,354,894).
	Regarding claim 3, Scholz (figures 5-6 and para 0043-0048) discloses all the limitations as noted above but does not expressly discloses wherein a gap penetrating through the thickness of the printed circuit board is disposed between the first and second through holes on the printed circuit board; wherein the first and second through holes are symmetric with respect to a centerline of the gap.
	Mui (figure 5 and Col 3, lines 30-65) discloses a gap (see figure 4a and 5) penetrating through the thickness of the printed circuit board is disposed between the first and second through holes on the printed circuit board (see figure 5); wherein the first and second through holes are symmetric with respect to a centerline of the
gap (see figure 5).
.

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fawal et al. (US 6,049,258) in view of Mui (US 8,354,894).
Regarding claim 3, Fawal et al. (figure 4 and Col 4, lines 1-45) discloses discloses all the limitations as noted above but does not expressly discloses wherein a gap penetrating through the thickness of the printed circuit board is disposed between the first and second through holes on the printed circuit board; wherein the first and second through holes are symmetric with respect to a centerline of the gap.
	Mui (figure 5 and Col 3, lines 30-65) discloses a gap (see figure 4a and 5) penetrating through the thickness of the printed circuit board is disposed between the first and second through holes on the printed circuit board (see figure 5); wherein the first and second through holes are symmetric with respect to a centerline of the
gap (see figure 5).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a gap penetrating through the thickness of the printed circuit board is disposed between the .

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fawal et al. (US 6,049,258) in view of Catalano et al. (US 2013/0328655).
	Regarding claim 5, Fawal et al. (figure 4 and Col 4, lines 1-45) discloses all the limitations as noted above but does not expressly discloses wherein insulating glue is coated on the printed circuit board for mounting the first U-shaped magnetic core and the second strip-shaped magnetic core on the printed circuit board.
	Catalano et al. (para 0061-0062) discloses a teaching wherein insulating glue is coated on the printed circuit board for mounting the first U-shaped magnetic core and the second strip-shaped magnetic core on the printed circuit board.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein insulating glue is coated on the printed circuit board for mounting the first U-shaped magnetic core and the second strip-shaped magnetic core on the printed circuit board as taught by Catalano et al. to the inductive device of Fawal et al. so as to prevent separation of the core pieces if the inductive device is dropped or moved. 

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scholz (US 2015/0022306) in view of Catalano et al. (US 2013/0328655).
Regarding claim 5, Scholz (figures 5-6 and para 0043-0048) discloses all the limitations as noted above but does not expressly discloses wherein insulating glue is coated on the printed circuit board for mounting the first U-shaped magnetic core and the second strip-shaped magnetic core on the printed circuit board.
	Catalano et al. (para 0061-0062) discloses a teaching wherein insulating glue is coated on the printed circuit board for mounting the first U-shaped magnetic core and the second strip-shaped magnetic core on the printed circuit board.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein insulating glue is coated on the printed circuit board for mounting the first U-shaped magnetic core and the second strip-shaped magnetic core on the printed circuit board
as taught by Catalano et al. to the inductive device of Scholz  so as to prevent separation of the core pieces if the inductive device is dropped or moved. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-18 are allowed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.